       Case 1:19-cv-00203-CWD Document 63 Filed 02/03/21 Page 1 of 11




Cherese D. McLain (ISB No.7911)
MSBT Law, Chtd.
7699 West Riverside Drive
Boise, ID 83714
(208) 331-1800 (phone)
cdm@msbtlaw.com

Travis Jordan (WSB No. 7-5721) Pro Hac Vice
Assistant Attorney General
Wyoming Attorney General’s Office
2320 Capitol Avenue
Cheyenne, WY 82002
(307) 777-7895 (phone)
(307) 777-3542 (fax)
travis.jordan@wyo.gov

Counsel for Proposed Intervenor State of Wyoming


                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF IDAHO

 WILDEARTH GUARDIANS, et al.


              Plaintiffs,                           Case No. 1:19-CV-203-CWD


       v.                                            STATE OF WYOMING’S
                                                   MEMORANDUM IN SUPPORT
                                                    OF THE STATE’S MOTION
 U.S. FOREST SERVICE, U.S. FISH AND                     TO INTERVENE
 WILDLIFE SERVICE,

              Defendants.



       The State of Wyoming submits this memorandum of law in support of its Motion to

Intervene in the above-referenced matter.

       Plaintiffs, WildEarth Guardians, Wilderness Watch, Western Watersheds Project,

and Friends of the Clearwater (collectively, “Plaintiffs”) challenge the U.S. Forest
        Case 1:19-cv-00203-CWD Document 63 Filed 02/03/21 Page 2 of 11




Service’s (“USFS”) decision to allow the states of Idaho and Wyoming to regulate the use

of bait to hunt black bears on national forest lands in Idaho and Wyoming. (Dkt. No. 56).

       Plaintiffs allege the USFS and the U.S. Fish and Wildlife Service (“USFWS”)

violated Section 7 of the Endangered Species Act (“ESA”) and the Administrative

Procedure Act by: (1) failing to reinitiate and complete consultation to ensure continued

existence of grizzly bears in national forests in Idaho and Wyoming; (2) making

irreversible and irretrievable commitments of resources foreclosing the formulation or

implementation of alternative measures; (3) issuing food closure orders that exempt bear

baiting in certain national forests; and (4) rescinding a biological opinion related to

regulating the use of bait in national forests. (Dkt. No. 56 at 2).

       Wyoming respectfully requests this Court grant its motion to intervene because: (1)

Wyoming’s motion is timely; (2) Wyoming has a significant protectable interest relating

to the property or transaction which is the subject of this case; (3) disposition of this action

may impair or impede Wyoming’s ability to protect its interest; and (4) the USFS and the

USFWS cannot adequately represent Wyoming’s interests.

                                         BACKGROUND

       In 1995, the USFS adopted a final, national policy regarding the Use of Bait in

Hunting. 60 Fed. Reg. 14720 (Mar. 20, 1995). The purpose of the policy was to clarify the

Forest Service’s role regarding the regulation of baiting on national forest lands where state

laws and regulations allow the practice. 60 Fed. Reg at 14722. The State of Wyoming is

one of the states that allows the use of bait to hunt black bears and the practice is regulated

by the Wyoming Game and Fish Department (“WGFD”). Wyoming Black Bear

                                               2
        Case 1:19-cv-00203-CWD Document 63 Filed 02/03/21 Page 3 of 11




Management Plan (July 20, 2007)1. Beginning in 1994 and continuing to present, the

WGFD has promulgated rules regarding black bear hunting and the use of bait on public,

private, and federal lands within the State of Wyoming. Rules Wyo. Game & Fish Comm’n,

Black Bear Hunting Seasons, ch. 3 (March 22, 2017).

       During the comment period for the proposed policy, the USFS received a number

of comments regarding compliance with the National Environmental Policy Act and the

need for an environmental assessment (“EA”) or environmental impact statement (“EIS”).

After reviewing the comments, the USFS prepared an EA. The result of the EA was a

Finding of No Significant Impact, as the USFS determined that an EIS was not needed. 60

Fed. Reg. at 14721.

       Section 7(a)(2) of the ESA requires a federal agency to consult with the USFWS to

“insure that any action authorized, … is not likely to jeopardize the continued existence of

any endangered species….” 16 U.S.C. § 1536(a)(2). The USFS consulted with the USFWS

regarding the proposed national policy and its effect on grizzly bears, a listed species. The

USFWS issued a biological opinion that concluded that the Forest Service’s national policy

on use of bait in hunting on national forest lands would not “jeopardize the continued

existence of any endangered or threatened species.” Fund for Animals v. Thomas, 127 F.3d

80, 82 (D.C. Cir. 1997).

       Plaintiffs are requesting that this Court: (1) declare that the USFS and the USFWS

violated and continue to violate Section 7(a)(2) of the ESA; (2) vacate letters by USFS and


1
 Available at:
https://wgfd.wyo.gov/WGFD/media/content/PDF/Wildlife/Large%20Carnivore/BLKBEAR_MGMTPLAN.pdf

                                               3
          Case 1:19-cv-00203-CWD Document 63 Filed 02/03/21 Page 4 of 11




USFWS rescinding the Biological Opinion and Incidental Take Statement; (3) order the

USFS and USFWS to reinstate and complete consultation under Section 7(a)(2) of the

ESA; and (4) enjoin the USFS to issue closure orders for black bear baiting in areas of

national forests in Idaho and Wyoming where grizzly bears may be present. (Dkt. No. 56

at 22).

                                         ARGUMENT

I.        The State of Wyoming is entitled to intervene as a matter of right.

      Federal Rule of Civil Procedure 24(a)(2) provides for intervention as a matter of right

when a movant files a timely motion and claims an interest relating to the property or

transaction that is the subject of the action and where the disposition of the action may

impair or impede the movant’s ability to protect its interest. Fed. R. Civ. P. 24(a)(2).

      This Court’s four-part test for determining whether to grant a motion to intervene

requires that: (1) the motion must be timely; (2) the applicant has a significant protectable

interest relating to the property or transaction that is the subject of the action; (3) disposition

of the action may impair or impede the applicant’s ability to protect that interest; and (4)

the existing parties may not adequately represent the applicant’s interest. Wilderness Soc’y

v. U.S. Forest Serv., 630 F.3d 1173, 1177 (9th Cir. 2011) (en banc) (quoting Sierra Club

v. EPA, 995 F.2d 1478, 1481 (9th Cir. 1993)).

      The Court interprets Federal Rule of Civil Procedure 24(a)(2) “broadly in favor of

intervention.” Forest Conservation Council v. U.S. Forest Serv., 66 F.3d 1489, 1493 (9th

Cir. 1995) (citing Sierra Club 995 F.2d at 1481). This is because “[a] liberal policy in favor

of intervention serves both the efficient resolution of issues and broadened access to the

                                                4
        Case 1:19-cv-00203-CWD Document 63 Filed 02/03/21 Page 5 of 11




courts.” Wilderness Soc’y, 630 F.3d at 1179 (quoting United States v. City of Los Angeles,

288 F.3d 391, 397-98 (9th Cir. 2002)).

       A.     Wyoming’s Motion is Timely.

       To determine whether a motion for intervention is timely, the Court considers three

factors: (1) the stage of the proceedings; (2) prejudice to other parties; and (3) the reasons

for and length of delay. United States v. Alisal Water Corp., 370 F.3d 915, 921 (9th Cir.

2004). Wyoming became aware of this case when the Plaintiffs filed their Complaint on

June 5, 2019. (Dkt. No. 1). Wyoming moved to intervene, in the first instance, on August

23, 2019. (Dkt. No. 18). On September 18, 2019, this Court administratively terminated,

without prejudice, pending motions to intervene while the Court considered the Federal

Defendants’ motions to dismiss. (Dkt. No. 27).

       The Court denied the Federal Defendants’ second motion to dismiss on December

23, 2020 and ordered Plaintiffs to file an amended and supplemental complaint. (Dkt. No.

55 at 1-2). Now, Wyoming renews its motion to intervene. The Federal Defendants have

not yet filed an Answer to the Amended and Supplemental Complaint and have not filed

the administrative record. The case is still in the preliminary stages, and allowing Wyoming

to intervene will not delay the proceedings or prejudice the other parties. Based on the

foregoing, Wyoming’s motion is timely.

       B.     Wyoming has a significant protectable interest.

       The second prong of the four-part test for intervention is whether the movant has a

“significant[] protectable interest relating to the property or transaction which is the subject

of the action[.]” Wilderness Soc’y, 630 F.3d at 1177. “Rule 24(a)(2) does not require a

                                               5
         Case 1:19-cv-00203-CWD Document 63 Filed 02/03/21 Page 6 of 11




specific legal or equitable interest.” Id. at 1179 (citing Cty. of Fresno v. Andrus, 622 F.2d

436, 438 (9th Cir. 1980)). Rather, the interest test is “primarily a practical guide to

disposing of lawsuits by involving as many apparently concerned persons as is compatible

with efficiency and due process.” Id. (quotation omitted).

         Wyoming has a significant interest in this case because “all wildlife in Wyoming is

the property of the state.” Wyo. Stat. Ann. § 23-1-103. The Wyoming Game and Fish

Commission (“WGFC”) and the WGFD “provide an adequate and flexible system for

control, propagation, management, protection and regulation of all Wyoming wildlife.” Id.

This includes black bears. Rules Wyo. Game & Fish Comm’n, Black Bear Hunting Seasons,

ch. 3.

         States’ authority over wildlife is federally recognized. “Wildlife within the borders

of a state are owned by the state in its sovereign capacity[.]” O’Brien v. State, 711 P.2d

1144, 1148-49 (Wyo. 1986) (quoting Lacoste v. Dept. of Conservation of State of

Louisiana, 263. U.S. 545, 44 S. Ct. 286 (1924)). States have “the power and duty to protect,

preserve and nurture the wild game.” Id. at 149. This includes wildlife on federal land

where the federal government has authorized a state(s) to do so. 43 C.F.R. § 24.3(b), (c).

The USFS has authorized Wyoming to regulate black bears on national forest lands within

the state. 60 Fed. Reg. 14720.

         In 1994, the WGFD developed the Wyoming Black Bear Management Plan, which

was updated in 2007 to “provide direction for future management of black bears in

Wyoming.” Wyoming Black Bear Management Plan at ii (July 20, 2007). The goal of the

management plan is to “sustain black bear populations throughout all suitable habitats

                                               6
        Case 1:19-cv-00203-CWD Document 63 Filed 02/03/21 Page 7 of 11




while maintaining recreational opportunity and managing black bear damage.” Id. at 12.

One of the tools used by the WGFD to manage black bear populations is hunting with bait,

which allows for fewer females to be harvested. Id. at ii.

       Wyoming also has fiscal resources at stake in the continued use of bait for hunting

black bears in Wyoming. The WGFD is primarily financed through the sale of hunting and

fishing license fees. Wyo. Stat. Ann. § 23-1-501. The sale of licenses to hunt trophy game,

including black bears, provides revenue for WGFD to carry out its wildlife management

function. Wyo. Stat. Ann. § 23-1-501(b).

       This case deals with the use of bait for hunting black bears on national forest lands

within the state of Wyoming. Because Wyoming has a duty to manage the wildlife within

its borders and receives revenue from hunting licenses,2 Wyoming meets the interest

element for intervention.

       C.      Wyoming’s interests would be impaired.

        An intervenor has a sufficient interest for intervention “if it will suffer a practical

impairment of its interests as a result of the pending litigation.” Wilderness Soc’y, 630 F.3d

at 1179. (quotation omitted). To satisfy the “practical impairment” requirement, the

applicant need only show that the disposition of the action may impair its protectable

interest. See City of Los Angeles, 288 F.3d at 398 (9th Cir. 2002) (emphasis added). “[T]he

interest of a prospective defendant-intervenor may be impaired where a decision in

plaintiff’s favor would return the issue to the administrative decision-making process,


2
 See https://wgfd.wyo.gov/WGFD/media/content/PDF/About%20Us/Commission/WGFD-Revenue-Fact-
Sheet_FINAL.pdf

                                                7
        Case 1:19-cv-00203-CWD Document 63 Filed 02/03/21 Page 8 of 11




notwithstanding the prospective intervenor’s ability to participate in formulating any

revised rule or plan.” WildEarth Guardians v. Nat’l Park Serv., 604 F.3d 1192, 1199 (10th

Cir. 2010). The relief Plaintiffs seek may adversely affect Wyoming’s ability to manage

and maintain black bear populations and implement its Black Bear Management Plan. The

State of Wyoming has a vested interest in managing, protecting and regulating the wildlife

within its borders, including black bears. Plaintiffs’ success in this case would harm the

State by returning the issue to the administrative decision-making process, therefore

Wyoming has met the impairment requirement.

       D.     The Federal Defendants cannot adequately represent Wyoming’s
              interests.

       To prove the inadequate representation element, a movant must only show “the

possibility that representation may be inadequate.” Id. at 1200; see also Wilderness Soc’y,

630 F.3d at 1177. “The possibility that the interests of the applicant and the parties may

diverge need not be great in order to satisfy” this element. WildEarth Guardians, 604 F.3d

at 1200. Courts have recognized that it is “on its face impossible” for government agencies

to protect the public’s interests and the interests of private intervenors. Id. “Where a

government agency may be placed in the position of defending both public and private

interests, the burden of showing inadequacy of representation is satisfied.” Id.

       While Wyoming, the USFS, and the USFWS have the same objective, Wyoming’s

specific interests differ from the USFS and the USFWS. Wyoming’s interests are in

protecting its authority to manage, protect and regulate black bear populations within the




                                             8
        Case 1:19-cv-00203-CWD Document 63 Filed 02/03/21 Page 9 of 11




state, whereas the USFS and the USFWS interests are in preserving their prior decision.

Therefore, the inadequate representation element has been met.

II.    In the alternative, the Court should grant Wyoming permission to intervene.

      If this Court determines that Wyoming does not meet the qualifications for

intervention as a matter of right, then the Court should grant Wyoming permission to

intervene. Permissive intervention may be granted when a movant “has a claim or defense

that shares with the main action a common question of law or fact.” Fed. R. Civ. P.

24(b)(1)(B). If the applicant satisfies this requirement, the court, “in exercising its

discretion, … must consider whether the intervention will unduly delay or prejudice the

adjudication of the original parties’ rights.” Fed. R. Civ. P. 24(b)(3). Wyoming’s defenses

share common questions of law and fact with the main action. Granting Wyoming

permission to intervene will not delay the current litigation or prejudice the original parties.


                                          CONCLUSION

      For the foregoing reasons, Wyoming respectfully requests that the Court grant the

State’s motion to intervene.

//

//

//

//

//

//


                                               9
       Case 1:19-cv-00203-CWD Document 63 Filed 02/03/21 Page 10 of 11




Submitted this 2nd day of February, 2021.



                                  FOR PROPOSED DEFENDANT-INTERVENOR
                                  STATE OF WYOMING



                                  __/s/ Cherese D. McLain______________________
                                  Cherese D. McLain (ISB No.7911)
                                  MSBT Law, Chtd.
                                  7699 West Riverside Drive
                                  Boise, ID 83714
                                  (208) 331-1800 (phone)
                                  cdm@msbtlaw.com

                                  Travis Jordan (WSB No. 7-5721) Pro Hac Vice
                                  Assistant Attorney General
                                  Wyoming Attorney General’s Office
                                  2320 Capitol Avenue
                                  Cheyenne, WY 82002
                                  (307) 777-7895 (phone)
                                  (307) 777-3542 (fax)
                                  travis.jordan@wyo.gov

                                  Counsel for the State of Wyoming




                                            10
       Case 1:19-cv-00203-CWD Document 63 Filed 02/03/21 Page 11 of 11




                            CERTIFICATE OF SERVICE


      I hereby certify that on the 2nd day of February, 2021, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF system, which will send a

notice of electronic filing to all counsel of record.



                                                ___/s/ Cherese D. McLain_______________
                                                Cherese D. McLain




                                           11
